Citation Nr: 0407276	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for bilateral hearing loss and 
for tinnitus.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran has reported that he experienced noise exposure 
as a gunner and assistant gunner during service.  He has 
reported that he was assigned to infantry units in Korea, 
that during his service in Korea he was exposed to loud noise 
from guns on a daily basis, and that he did not have hearing 
protective gear.  He indicates that he first noticed hearing 
loss in 1956, not long after his service in Korea.  

The veteran's separation document, DD Form 214, indicates 
that his most significant duty assignment was with a "Tk 
Bn," or tank battalion.

The claims file contains private medical records addressing 
the state of the veteran's ears and hearing in 1999.  At that 
time, the veteran reported a history of noise exposure from 
guns during military service, and post-service occupational 
noise exposure in a textile mill and a saw mill.  He 
indicated that he had no ear protection through any of that 
noise exposure.  Audiometric testing in 1999 revealed 
auditory thresholds in the frequencies from 500 to 4000 Hertz 
ranging from 35 to 100 decibels.  Thus showing current 
hearing loss for VA purposes.  38 C.F.R. § 3.385 (2003).

The veteran's sisters submitted statements dated in February 
2003, in which they reported that they had noted problems 
with the veteran's hearing shortly after his return from 
service.

There is evidence of current hearing loss disability, 
evidence that the veteran had noise exposure during service, 
and evidence that the current hearing loss may be related to 
the noise exposure in service.  However, an examination is 
necessary to obtain a competent medical opinion as to whether 
the current hearing loss is related to service.

Accordingly, this case is REMANDED for the following:


The RO should schedule the veteran for VA 
audiological examination and testing.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should be asked to provide 
opinions answering the following 
questions:

Assuming that the veteran was 
exposure to noise from gunfire in 
service in the 1950s, and had 
occupational noise exposure after 
service while working in a textile 
mill and a saw mill:

1.  Is it at least as likely as not 
that current hearing loss was caused 
at least in part by noise exposure 
in service?

2.  Is it at least as likely as not 
that current tinnitus was caused at 
least in part by noise exposure in 
service?

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


